  Case 6:16-bk-13798-SC           Doc 172 Filed 02/02/21 Entered 02/02/21 18:16:18                     Desc
                                   Main Document     Page 1 of 5


                                  UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                          Riverside DIVISION

In re: DESERT RANCH LLLP                               §         Case No. 6:16-bk-13798-SC
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Helen Frazer, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed
final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                                  3420 12th Street
                                                     First Floor
                                                Riverside, CA 92501
        A hearing on the Trustee's Final Report and Applications for Compensation will be held at 11:00 A.M.
on MARCH 9, 2021 in VIDEO HEARING COURTROOM 126, United States Bankruptcy Court located at 3420
TWELFTH STREET, RIVERSIDE, CA 92501. Any person wishing to object to any fee application that has not
already been approved, or to the Trustee's Final Report, must be served and filed at least 14 days prior to the
hearing in the form required by LBR 9013-1(f). Untimely objections may be deemed waived. In the absence of
a timely objection by the United States Trustee or other party in interest, the Court may discharge the Chapter
7 Trustee and close the case without reviewing the Final Report and Account or determining the merits of the
Chapter 7 Trustee's certification that the estate has been fully administered. See Federal Rule of Bankruptcy
Procedure 5009.
Date Mailed: 02/01/2021                                    By:: /s/ Helen R. Frazer
                                                                              Chapter 7 Trustee
Helen Frazer
2901 W. Coast Highway
Suite 200
Newport Beach, CA 92663
(949) 500-6108




UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-13798-SC               Doc 172 Filed 02/02/21 Entered 02/02/21 18:16:18                               Desc
                                      Main Document     Page 2 of 5



                                     UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                             Riverside DIVISION

In re:DESERT RANCH LLLP                                     §      Case No. 6:16-bk-13798-SC
                                                            §
                                                            §
                                                            §
                       Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                        125,000.00
                 and approved disbursements of:                                    $                         11,570.86
                 leaving a balance on hand of1:                                    $                        113,429.14

            Claims of secured creditors will be paid as follows:

  Claim     Claimant            Claim Asserted         Allowed Amount of         Interim Payments to             Proposed
  No.                                                             Claim                        Date               Payment

                                                           None

                                                Total to be paid to secured creditors:          $                     0.00
                                                Remaining balance:                              $               113,429.14

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Helen Frazer                                                 9,500.00              0.00         9,500.00
  Trustee, Expenses - Helen Frazer                                             4,691.90              0.00         4,691.90
  Charges, U.S. Bankruptcy Court                                                 350.00              0.00           350.00
  Bond Payments - INTERNATIONAL SURETIES, LTD                                       2.68             2.68              0.00
  Other Chapter 7 Administrative Expenses - FRANCHISE TAX                      4,577.91              0.00         4,577.91
  BOARD
  Attorney for Trustee Fees (Other Firm) - BROWN RUDNICK                    517,130.00               0.00       51,619.96
  LLP
  Attorney for Trustee Expenses (Other Firm) - BROWN                         18,017.14               0.00       18,017.14
  RUDNICK LLP

          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-13798-SC            Doc 172 Filed 02/02/21 Entered 02/02/21 18:16:18                         Desc
                                   Main Document     Page 3 of 5



  Reason/Applicant                                                         Total            Interim      Proposed
                                                                       Requested        Payments to       Payment
                                                                                              Date
  Accountant for Trustee Fees (Other Firm) - SQUAR MILNER               24,426.00              0.00      24,426.00
  PETERSON MIRANDA & WILLIAMSON
  Accountant for Trustee Expenses (Other Firm) - SQUAR                     246.23              0.00        246.23
  MILNER PETERSON MIRANDA & WILLIAMSON
  Appraiser for Trustee Fees - PATHFINDER APPRAISALS                     9,500.00          9,500.00           0.00

                Total to be paid for chapter 7 administrative expenses:                    $             113,429.14
                Remaining balance:                                                         $                   0.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total             Interim        Proposed
                                                                     Requested         Payments to    Payment
                                                                                       Date

                                                       None

                Total to be paid for prior chapter administrative expenses:                $                      0.00
                Remaining balance:                                                         $                      0.00

             In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $3,302.47 must be paid in advance of any dividend to general (unsecured)
    creditors.
             Allowed priority claims are:
  Claim    Claimant                               Allowed Amount        Interim Payments                 Proposed
  No.                                                    of Claim                 to Date                 Payment
  1P-2     STATE OF CALIFORNIA                            3,302.47                      0.00                  0.00
           FRANCHISE TAX BOARD

                                               Total to be paid for priority claims:       $                      0.00
                                               Remaining balance:                          $                      0.00

            The actual distribution to wage claimants included above, if any, will be the proposed
    payment less applicable withholding taxes (which will be remitted to the appropriate taxing
    authorities).
            Timely claims of general (unsecured) creditors totaling $190,059,488.39 have been allowed
    and will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
    The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-13798-SC               Doc 172 Filed 02/02/21 Entered 02/02/21 18:16:18                        Desc
                                      Main Document     Page 4 of 5



  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  1U-2       STATE OF CALIFORNIA                            6,260.55                    0.00                       0.00
             FRANCHISE TAX BOARD
  2          EDGEWOOD COMMERCIAL                      15,638,885.84                     0.00                       0.00
             VILLAGE, LLC C/O
             GUNDERSON LAW FIRM
  3          BRIAN A GLASSERC/O                     174,414,342.00                      0.00                       0.00
             KEVIN W BARRETT BAILEY
             & GLASSER LLP

                     Total to be paid for timely general unsecured claims:                 $                        0.00
                     Remaining balance:                                                    $                        0.00

             Tardily filed claims of general (unsecured) creditors totaling $11,695,285.95 have been
      allowed and will be paid pro rata only after all allowed administrative, priority and timely filed general
      (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
      percent, plus interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  4U         DEPARTMENT OF                            11,674,285.95                     0.00                       0.00
             TREASURY INTERNAL
             REVENUE SERVICE
  5          PHILIP H. STILLMAN                           21,000.00                     0.00                       0.00
             STILLMAN & ASSOCIATES

                     Total to be paid for tardily filed general unsecured claims:          $                        0.00
                     Remaining balance:                                                    $                        0.00

               Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
      after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
      dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable).
               Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment

                                                         None




UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-13798-SC            Doc 172 Filed 02/02/21 Entered 02/02/21 18:16:18                      Desc
                                   Main Document     Page 5 of 5



                                           Total to be paid for subordinated claims: $                        0.00
                                           Remaining balance:                        $                        0.00




                                               Prepared By: /s/ Mary Buenaventura
                                                                       Trustee Administrator
    Helen Frazer
    2901 W. Coast Highway
    Suite 200
    Newport Beach, CA 92663
    (949) 500-6108




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
